Exhibit 10.123

 

April 22, 2003

 

Mr. Alfred Harrison

Alliance Capital

Management Corporation

601 Second Avenue South

Suite 5000

Minneapolis, Minnesota 55402

 

Dear Alfred:

 

This letter sets forth the terms of your agreement with Alliance Capital
Management Corporation (the “Company”) and Alliance Capital Management L.P. (the
“Partnership”) in connection with your new role and responsibilities.

 

1.                       Effectiveness and Employment.  From the date hereof to
December 31, 2004 (the “Expiration Date”) or such earlier date that your
employment terminates in accordance with the terms of this agreement (the
“Employment Term”), you will devote your best efforts and energies to the
performance of your duties hereunder; provided, however, that it shall not be a
violation of this agreement for you to (a) serve on corporate, civic or
charitable boards or committees and (b) manage your personal investments, so
long as such activities described in clauses (a) and (b) do not significantly
interfere with the performance of your responsibilities in accordance with this
agreement and otherwise comply with the Partnership’s policies and procedures.

 

2.                       Position and Responsibilities.  You will serve as Vice
Chairman of the Board of Directors of the Company (the “Board”) until December
31, 2004, in which capacity you will report to the Chairman.  During the
Employment Term you will serve as an executive adviser to the Chairman of the
Partnership.

 

3.                       Compensation.

 

(a)                       Base Salary.  During the Employment Term, you will be
entitled to receive a minimum base salary of $275,000 per year. Your salary
shall be payable in bi-weekly installments or otherwise in

 

--------------------------------------------------------------------------------


 

accordance with the Partnership’s payroll practices in effect from time to time.

 

(b)                      Bonus.  For calendar year 2003, you will be entitled to
receive an annual bonus that is the greater of $1,000,000 or an amount
determined by the Compensation Committee of the Board (“Compensation Committee”)
and for calendar year 2004, you will be entitled to receive an annual bonus that
is the greater of $500,000 or an amount determined by the Compensation Committee
(collectively, “Guaranteed Bonuses”).

 

4.                       Benefits.  During the Employment Term, you and your
eligible dependents shall continue to participate in the Partnership’s benefit
plans and programs, including group health, dental and life insurance.  You
shall also continue to participate in, contribute to or accrue benefits under
the Partnership’s retirement and profit sharing plans as generally available to
other senior executives and under the Alliance Capital Accumulation Plan.

 

5.                       Perquisites and Expenses.

 

(a)                       During the Employment Term, any travel, including use
of the Partnership’s leased or owned aircraft, will be on the same basis and
manner as travel by the Chief Executive Officer (“CEO”) and President of the
Company.  You will be entitled to use the aircraft for a maximum of 100 hours in
2003 and a maximum of 75 hours in 2004, unless the Partnership ceases to lease
or own an aircraft.

 

(b)                      During the Employment Term, you will be entitled to
perquisites on the same terms and conditions as the CEO and President.  Such
perquisites currently include club memberships and the use of a company-provided
automobile.

 

(c)                       The Partnership will reimburse you for all reasonable
business-related expenses incurred by you during the Employment Term, in
accordance with the Partnership’s policies and procedures.

 

6.                       Office and Support Staff.  During the Employment Term,
the Partnership will make available to you at its Minneapolis offices such
office space and other assistance as is consistent with your position,
responsibilities and duties.  In addition to the foregoing, the Partnership will
provide you with a secretary with compensation and abilities commensurate with
your current secretary.

 

7.                       Termination of Employment.

 

(a)                       Termination by the Partnership without Cause.  In the
event of a termination of your employment by the Partnership without Cause (as
defined below), you shall be entitled to receive (i) the base salary that would
otherwise have been payable to you pursuant to Section 3(a) had you remained
employed through the Expiration Date, to the

 

2

--------------------------------------------------------------------------------


 

extent not previously paid, (ii) the Guaranteed Bonuses that would otherwise
have been payable to you pursuant to Section 3(b) had you remained employed
through the payment date of the Partnership’s calendar year 2004 annual bonuses,
to the extent not previously paid, (iii) vesting of all awards made to you or on
your behalf under the Partnership’s equity plans prior to the termination of
your employment, including your awards under the Partners Compensation Plan,
that would have vested had your last date of employment been December 31, 2004,
(iv) comparable health and welfare benefits for yourself, your spouse and your
dependents through the Expiration Date, (v) a lump sum cash payment equal to the
sum of (A) the product of $20,000 times the number of plan years for which you
will not receive a Partnership contribution to your account under the
tax-qualified Profit Sharing Plan for Employees of Alliance Capital Management
L.P. as a result of the your termination, through and including plan year 2004,
but reduced by the amount of any contributions made to your plan account with
respect to the plan year in which your termination occurs, if any and (B) the
actuarial equivalent of the additional benefit you would have accrued under the
tax-qualified Retirement Plan for Employees of Alliance Capital Management L.P.,
in each case, had you remained employed through the Expiration Date, (vi) any
other benefits to which you may be entitled in accordance with the terms of the
plans, policies and arrangements referred to in Section 4 hereof upon or by
reason of such termination and (vii) continuation of the perquisites and
reimbursements provided under Section 5 hereof until the Expiration Date.  The
amounts payable under clauses (i), (ii), and (v) above and your awards under the
Partners Compensation Plan shall be distributed to you within 30 days after your
termination of employment.

 

(b)                      Termination by the Partnership for Cause.  In the event
of a termination of your employment for Cause (as defined below), you shall be
entitled to receive the pro rata portion of your base salary for services
rendered to the date of termination, to the extent not previously paid, and you
shall not be entitled to any further benefits or payments hereunder.  The
benefits to which you may be entitled pursuant to the plans, policies and
arrangements referred to in Section 4 hereof shall be determined upon such
termination in accordance with the terms of such plans, policies and
arrangements.  For purposes of this agreement, “Cause” means your conviction for
a felony under the laws of the United States or any state thereof or a breach of
your obligations set forth in Section 8(a) or (b) hereof, which breach is
material to the business of the Partnership.

 

(c)                       Resignation.  In the event of your resignation, you
shall be entitled to receive the pro rata portion of your base salary for
services rendered to the date of termination, to the extent not previously paid,
and you shall not be entitled to any further benefits or payments hereunder. 
The benefits to which you may be entitled pursuant to the plans, policies and
arrangements referred to in Section 4 hereof shall be determined upon such
termination in accordance with the terms of such plans, policies and

 

3

--------------------------------------------------------------------------------


 

arrangements.  Your resignation will only be valid hereunder if effected
pursuant to a written notice signed by you and submitted to the Secretary of the
Company for delivery to the Board.

 

(d)                      Termination due to Death or Disability.  In the event
that your employment is terminated due to your death or Disability (as defined
in the Partners Compensation Plan as in effect as of the date hereof), you or
your estate (as applicable) shall be entitled to receive the benefits and
payments that you would have received under Section 7(a) above had your
termination of employment been a termination by the Partnership without Cause,
and you, your spouse and your dependents shall be entitled to continued health
benefits as described in clause (iv) of Section 7(a), provided, however, that
neither you, your estate nor your survivors will be entitled to the payment
described in clause (v) of Section 7(a) or the continuation of the perquisites
and reimbursements provided under Section 5 (and clause (vii) of Section 7(a))
hereof in the event your employment is terminated due to your death or
Disability.

 

8.                       Covenants.

 

(a)                       Confidentiality.  You acknowledge that you have
acquired and will acquire confidential information respecting the business of
the Partnership.  Accordingly, you agree that you will not disclose, at any time
(during the Employment Term or thereafter) any such confidential information to
any unauthorized third party without the written consent of the Partnership as
authorized by the Board, except as required to respond to a subpoena or other
legal proceeding and except to consult with legal or other advisors, provided
that such advisors agree to be bound by the provisions of this Section 8(a);
provided, that in the event you are requested pursuant a subpoena or other legal
proceeding to disclose any such confidential information, you shall promptly
notify the Partnership of such request and shall fully cooperate with the
Partnership in any attempt to contest such request.  For this purpose,
information shall be considered confidential only if such information is
proprietary to the Partnership and has not been made publicly available prior to
its disclosure by you.

 

(b)                      Non-Competition.  From the date hereof through the
first anniversary of any termination of your employment hereunder, or in the
case of a termination of your employment by the Partnership without Cause,
through the date of such termination, you will not, without the consent of the
Board, directly or indirectly, engage or be interested in (whether as an owner,
partner, shareholder, employee, director, officer, agent, consultant or
otherwise), with or without compensation, any business that is in direct or
indirect competition with any active business of the Partnership, any successor
to the Partnership’s business, or any of their affiliates or subsidiaries and in
which you participated while you were employed by the Partnership, any successor
to the Partnership’s business or any of their affiliates or subsidiaries prior
to the date hereof or

 

4

--------------------------------------------------------------------------------


 

during the Employment Term.  Nothing in this Section 8(b) shall prohibit you
from acquiring or holding, directly or indirectly, any units in the Partnership
or not more than 3% of any class of publicly traded securities of any business.

 

(c)                       Remedy for Breach and Modification.  You acknowledge
that the provisions of this Section 8 are reasonable and necessary for the
protection of the Partnership and that the Partnership will be irrevocably
damaged if such covenants are not specifically enforced.  Accordingly, you agree
that, in addition to any other relief or remedies available to the Partnership,
the Partnership shall be entitled to seek and obtain an appropriate injunction
or other equitable remedy from a court with proper jurisdiction for the purposes
of restraining you from any actual or threatened breach of such covenants, and
no bond or security will be required in connection therewith.  If any provision
of this Section 8 is deemed invalid or unenforceable, such provision shall be
deemed modified and limited to the extent necessary to make it valid and
enforceable.

 

(d)                      Cooperation.  Following any termination of your
employment for any reason or upon the expiration of this agreement, you agree
that you will cooperate with the Company’s and the Partnership’s reasonable
requests relating to matters that pertain to your employment by the Company and
the transition of your duties to your successor.  In addition, following
termination of your employment by either party, you will cooperate with the
Company or the Partnership’s reasonable requests relating to any legal
proceedings on behalf of the Company or the Partnership, or otherwise making
yourself reasonably available to the Company or the Partnership for other
related purposes.  Any such cooperation hereunder will be performed at times
scheduled taking into consideration your other commitments and the Partnership
will reimburse you for your reasonable expenses incurred in connection with your
cooperation.

 

9.                       Indemnification.  During the Employment Term, you shall
be an “Indemnified Person” within the agreement of Limited Partnership of the
Partnership.  You shall also be covered by the Partnership’s directors’ and
officers’ liability policy.  The foregoing indemnity shall not apply to claims
against you that arise under the terms of this agreement and nothing herein
shall require indemnification for any conduct occurring after the Employment
Term.

 

10.                 Legal Rights, Fees and Expenses.  You shall be responsible
for all attorneys’ fees and related fees and expenses incurred by you in
connection with the negotiation of this agreement.  In addition, the Partnership
will reimburse all reasonable attorneys’ and related fees and expenses incurred
by you in connection with any dispute associated with the interpretation,
enforcement or defense of your rights under this agreement unless you have
proceeded without substantial merit or good faith.  Nothing contained herein is
intended to limit remedies or

 

5

--------------------------------------------------------------------------------


 

damages to which the parties may be entitled for any breach of this agreement
either in law or in equity.

 

11.                 Miscellaneous.

 

(a)                       Governing Law.  This agreement shall be governed by
New York law, without reference to principles of conflicts of law.

 

(b)                      Entire Agreement; Amendments.  This agreement contains
the entire understanding of the parties with respect to the subject matter
hereof, including the terms and conditions of your continued employment with the
Company and the Partnership.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.  This
agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

(c)                       Assignment.  This agreement shall not be assignable by
you, and shall be assignable by the Company or the Partnership only to any
affiliate of the Company or the Partnership or to any corporation or other
entity resulting from the reorganization, merger or consolidation of the Company
or the Partnership with any other corporation or entity or any corporation or
entity to or with which the Company’s or the Partnership’s business or
substantially all of its business or assets may be sold, exchanged or
transferred.

 

(d)                      Waiver.  The failure of a party to insist upon strict
adherence to any term of this agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.

 

(e)                       Severability.  In the event any provision of this
agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the agreement and the
agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

(f)                         Taxes.  The Partnership shall have the right to
deduct from all amounts paid to you any taxes required by law to be withheld in
respect of payments pursuant to this agreement.

 

(g)                      Arbitration.  Subject to Section 8(c), any dispute
arising out of, or relating to, this agreement shall be resolved by binding
arbitration, to be held in the Borough of Manhattan in New York City, under the
auspices of the American Arbitration Association and the rulings of such
arbiters shall be enforceable by any court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(h)                      Headings.  Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of this agreement.

 

(i)                          Notice.  Any notice, consent, request or other
communication made or give in connection with this agreement shall be in writing
and shall be deemed to have been duly given when delivered or mailed by
registered or certified mail, return receipt requested, to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the others:

 

To the Executive:

 

At the address set forth below

 

To the Partnership:

 

Alliance Capital Management Corporation

1345 Avenue of the Americas

New York, New York 10105

Attention:    David Brewer

Senior Vice President and Secretary

 

Sincerely,

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

By:

ALLIANCE CAPITAL MANAGEMENT
CORPORATION, its General Partner

 

 

By:

/s/ Bruce W. Calvert

 

 

Bruce W. Calvert, Chairman and Chief Executive Officer

 

 

 

 

AGREED TO AND ACCEPTED BY

/s/ Alfred Harrison

 

Alfred Harrison

 

April 24, 2003

 

Date

 

Address:

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------